54 N.J. 579 (1969)
258 A.2d 368
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
VICTOR PACHECO, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued November 5, 1969.
Decided November 17, 1969.
Mrs. Miriam N. Span, Assistant Deputy Public Defender, argued the cause for the appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. Ruston H. Ridgway, Assistant Prosecutor, argued the cause for respondent (Mr. Joseph Tuso, Cumberland County Prosecutor, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Conford in the Appellate Division, 106 N.J. Super. 540.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.